Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-18 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abarra (US 20130299345) in view of Gomi (US 20150114835).
As to claim 1, Abarra discloses an apparatus for performing a sputtering process on a substrate comprising:
A processing chamber configured to accommodate a substrate and having a substrate support (figure 3: chamber 100 with substrate 130 on support 131);
A target having a surface facing the substrate for deposition (figure 3: target 102 with surface 102a);
A magnet on the rear surface of the target for adjusting the state of plasma on the target surface (figure 3: magnet 103 at rear of target 102 - necessarily forming a field extending to the front of the target);
A collimator provided between the substrate support and target (figure 3: plates 110 and 111);
The collimator including two regulating plates facing each other for limiting an incident angle of particles from the target (figure 3: plates 110 and 111; paragraph 69);
An arrangement position adjustment mechanism for adjusting positions at which the two regulating plates are disposed (figure 3: movement of masking plates 110 and 111 shown via arrows; figure 4: showing details of multi-plate and movement mechanisms for mask 141).

Abarra, while disclosing a sputtering apparatus with a magnetron provided on the rear of a target, is silent as to a movement mechanism for the magnet.
Gomi discloses a sputtering apparatus in which a target facing a substrate support is located within a processing chamber (figure 1).  Gomi also discloses knowledge in the art of providing a magnet behind the target with a movement mechanism to scan the magnet within a scanning range to suppress sputtering of portions of the target not exposed to an opening in a limiting shield (paragraph 22; figure 1 and 4: scanning of magnet 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a movement mechanism for a magnet, as disclosed by Gomi, in the system of Abarra, because this allows for control over which portions of the target are sputtered (Gomi at paragraph 22).

As to the limitation of the movement mechanism for the collimator to adjust the position of the plates according to the movement of a magnet, it is important to note that the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   Because Abarra, as discussed above, discloses knowledge in the art of a controllable movement mechanism for the masking plates, all structural limitations of the claim are therefore met.
	
As to claim 2, Abarra discloses a movement mechanism for the masking plates [regulating plates] (figure 4: showing details of multi-plate and movement mechanisms for mask 141).
As to the limitation of the movement mechanism for the collimator to adjust the position of the plates according to the movement of a magnet, it is important to note that the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   Because Abarra, as discussed above, discloses knowledge in the art of a controllable movement mechanism for the masking plates, all structural limitations of the claim are therefore met.
	As to claim 4-5, Abarra discloses a shielding plate between the regulating plate and having an opening to expose the substrate (figures 4-5: ‘shielding plate’ mask plates 142 and 145 under ‘regulating plates’ masking plates 143 and 146 to expose substrate 130) and a movement mechanis for the substrate support to laterally move the substrate below the shield and expose the whole substrate (figures 3 and 13, showing different embodiments of movement mechanisms for substrate support of substrate 130).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abarra in view of Gomi, as applied to claims 1-2 above, and further in view of Utsonomiya (US 20090194409).
As to claims 7-8, Abarra discloses a scanned magnet, but is silent as to the details of the actual magnet structure.
Utsunomiya discloses a target for a sputtering apparatus in which a target facing a substrate has a magnet which reciprocates across its backside by a movement mechanism (abstract; figure 1a-b).  Utsunomiya also discloses knowledge in the art of using a pair of magnets, a central and outer magnet to generate a ‘racetrack’ field trapping electrons and generating high-density plasma (figure 3; paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pair of magnets, as disclosed by Utsunomiya, in the system of Abarra, because this allows for a racetrack configuration generating high density plasma (Utsunomiya at paragraph 64).

Allowable Subject Matter
Claim 10-18 are allowed.

While prior art discloses knowledge in the art of both moving magnets and shielding plates to limit deposition angles (as discussed above with respect to the 35 USC 103 rejection of claim 1), none of the prior art teaches nor suggests the method of specifically moving collimating plates according to the movement of the magnets.  Prior art does exist teaching scanning an anode according to the magnet movement - see US 5873989 to Hughes (abstract; figure 16-17: anode 250 moved according to movement of scanning magnet 38) - however the reference teaches the anode should be constructed to prevent blocking any sputtered material.  This anode structure teaching therefore is in direct contradiction to the requirements of the instant claims to correlate the anode to a collimator plate.

Claims 3, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art teaches nor suggests three or more magnet movement range ‘sections’ with collimator plates in each section movable between active and retracted positions as required by these claims.

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794